United States Department of Labor
Employees Compensation Appeals Board
__________________________________________
Y.J., Appellant
and
U.S. POSTAL SERVICE, CARDISS COLLINS
PROCESSING & DISTRIBUTION CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1337
Issued: February 7, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 26, 2020 appellant, through counsel, filed a timely appeal from a May 11, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s medical
benefits, effective July 2, 2019, finding that she no longer had residuals causally related to her
accepted bilateral shoulder and hand conditions; and (2) whether appellant has met her burden of
proof to establish continuing residuals on or after July 2, 2019.
FACTUAL HISTORY
On September 24, 2015 appellant, then a 58-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed intense pain and irritation in her hands,
wrists, elbows, and shoulders due to factors of her federal employment including repetitively using
her hands and arms while working on flat machines for four and a half years at work. She noted
that she first became aware of her claimed condition on September 15, 2015 and realized its
relationship to her federal employment on September 21, 2015. Appellant stopped work on
September 28, 2015 and returned on October 3, 2015. OWCP accepted her claim for bilateral
shoulder articular cartilage disorder and bilateral hand synovitis and tenosynovitis.
On October 7, 2016 appellant underwent OWCP-authorized right shoulder arthroscopy and
stopped work. OWCP paid appellant wage-loss compensation on the supplemental rolls, effective
October 5, 2016 and placed her on the periodic rolls, effective March 5, 2017. On August 11,
2017 appellant returned to full-time, limited-duty work. She continued to receive medical
treatment and undergo physical therapy treatment for her bilateral shoulder and hand conditions.
On March 7, 2018 OWCP referred appellant, along with a statement of accepted facts, a
copy of the case record, and a series of questions, to Dr. Steven Chandler, an osteopath specializing
in orthopedic surgery, for a second opinion evaluation regarding the status of her employmentrelated conditions. In a June 20, 2018 report, Dr. Chandler reviewed her history of injury and
noted her current complaints of pain and weakness in her hands. Upon examination of appellant’s
shoulders, he observed tenderness to the proximal biceps tendon and acromioclavicular (AC) joint.
Examination of her hands revealed decreased range of motion (ROM) of the wrists. Dr. Chandler
diagnosed bilateral shoulder bursitis, bilateral shoulder impingement syndrome, bilateral shoulder
tendinitis and/or tenosynovitis, bilateral carpal tunnel syndrome, and bilateral de Quervain’s
disease/tenosynovitis.
Dr. Chandler opined that appellant’s right shoulder impingement and rotator cuff tendinitis
had resolved after her right shoulder arthroscopy and when she was released back to work on
2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the May 11, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not b e considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

2

March 10, 2017. He further opined that she still had residuals of her left shoulder condition and
noted that examination findings had shown positive Neer’s examination and tenderness to
palpation over the subacromial space. Regarding appellant’s bilateral hand condition,
Dr. Chandler reported that diagnostic testing showed that her bilateral wrist tenosynovitis
condition had resolved as of February 13, 2017, when appellant was released back to work.
Dr. Chandler concluded that she no longer needed therapy for her accepted conditions.
In a July 31, 2018 progress report, Dr. William Payne, a Board-certified orthopedic
surgeon, reported that appellant was seen for follow-up of right shoulder pain. He noted right
shoulder examination findings of tenderness in the AC joint and abnormal ROM. Dr. Payne
diagnosed status post right shoulder subacromial decompression. He recommended work
conditioning or physical therapy. Dr. Payne also completed occupational health injury notes dated
July 31 and September 18, 2018, which indicated that appellant could return to work with
restrictions.
In a supplemental report dated August 20, 2018, Dr. Chandler clarified that appellant’s
right shoulder conditions had resolved as of August 11, 2017 when she was released to full duty.
He also explained that his recommendation that she use splints was more prophylactic so that her
work duties did not aggravate her bilateral wrist condition.
In a January 10, 2019 prescription therapy report, Dr. David Barnes, an osteopath who
specializes in family medicine, noted appellant’s accepted conditions. He explained that she had
a few “flare-up” episodes since her last evaluation, but continued to show improvement. Upon
physical examination, Dr. Barnes observed muscle spasm and tenderness in appellant’s bilateral
thenar pads and hypothenar pads and wrists and restricted ROM. He requested authorization for
physical and occupational therapy to treat her bilateral hand conditions. Dr. Barnes also completed
duty status reports (Form CA-17) dated August 16, 2018 through February 7, 2019, wherein he
opined that appellant could return to work with restrictions.
OWCP subsequently determined that a conflict in medical opinion existed between
Dr. Barnes, appellant’s treating physician, and Dr. Chandler, OWCP’s second opinion medical
examiner, with regard to the status of her accepted conditions. As such, it referred her to
Dr. Michael Cohen, a Board-certified orthopedic surgeon, for an impartial medical examination to
resolve the conflict.
In a February 28, 2019 report, Dr. Cohen indicated that he reviewed appellant’s records
and noted that her claim was accepted for bilateral shoulder articular cartilage disorder and bilateral
hand tenosynovitis and tendinitis. He noted that diagnostic imaging of her right hand in 2016 4
showed significant carpometacarpal (CMC) arthritis and diagnostic imaging of her left hand in
2017 5 showed modest wrist and CMC arthritis. Dr. Cohen reported appellant’s complaints of
bilateral shoulder pain and pain in the area of the CMC joints of her hands. Upon physical
4

A December 28, 2016 right hand magnetic resonance imaging (MRI) scan demonstrated severe osteoarthritis of
the first CMC joint with full-thickness cartilage loss and mild degenerative changes at the metacarpophalangeal and
interphalangeal joints.
5

A January 30, 2017 left hand MRI scan revealed mild-to-moderate degenerative change in the left wrist, first
CMC joint, and first metacarpophalangeal joint.

3

examination of her hands and wrists, he observed full ROM, no tenderness, and negative
Finkelstein’s tests. Examination of appellant’s bilateral shoulders revealed full ROM and rotator
cuff strength. Dr. Cohen opined that appellant had no residuals of her accepted bilateral shoulder
conditions. He reported that examination of her shoulders demonstrated full ROM with the only
positive finding of tenderness over the biceps tendon. Dr. Cohen also opined that appellant’s
bilateral de Quervain’s tenosynovitis had resolved. He noted that she had negative Finkelstein’s
test on both wrists and no tenderness over the first dorsal compartment on both wrists. Dr. Cohen
opined that appellant’s current symptoms were related to her underlying arthritis condition, and
not related to her employment. He reported that physical therapy would not likely improve her
arthritic symptoms. Dr. Cohen completed a work capacity evaluation (Form OWCP-5c), which
indicated that appellant could work full time with restrictions.
On March 19, 2019 OWCP issued a notice proposing to terminate appellant’s medical
benefits because her accepted bilateral shoulder and hand conditions had resolved. It found that
the special weight of medical evidence rested with the February 28, 2019 medical report of
Dr. Cohen, OWCP’s impartial medical examiner (IME), who found that she no longer had any
residuals causally related to her accepted bilateral upper extremity conditions. OWCP afforded
appellant 30 days to submit additional evidence or argument, in writing, if she disagreed with the
proposed termination.
In an April 15, 2019 letter, appellant noted her disagreement with the proposed termination.
Appellant submitted additional evidence. In progress reports and occupational health
injury notes dated March 12 and April 9, 2019, Dr. Payne noted that she was seen for follow-up
evaluation of her right shoulder and complaints of left shoulder pain. Upon examination of the
right shoulder, he observed abnormal ROM on passive external rotation and normal sensation.
Examination of appellant’s left shoulder revealed tenderness in the AC joint and abnormal
abduction and forward flexion. Diagnostic testing, including a Hawkins impingement test, was
positive. Dr. Payne diagnosed status post right shoulder arthroscopy and repair. He indicated that
appellant could work with restrictions.
In an April 4, 2019 report, Dr. Barnes noted his disagreement with an OWCP examiner’s
opinion that appellant only suffered from arthritis in her thumb because arthritis would not present
with the objective findings that he had seen. He noted diagnoses of bilateral shoulder other
articular cartilage disorder and bilateral hand synovitis and tenosynovitis. Dr. Barnes indicated
that it was medically necessary to treat these conditions with continued medical treatment and
therapy. He also provided a motor grip strength testing report.
On April 9, 2019 appellant underwent a bilateral shoulder x-ray examination, which
showed “unremarkable bilateral shoulder x-ray.”
In an April 17, 2019 report, Dr. Barnes agreed that appellant suffered from arthritis, but
explained that she also continued to have objective findings and symptoms of her accepted bilateral
hand tenosynovitis condition. He reported that findings from his physical evaluation and
computerized ROM and grip strength and motor testing revealed that she had limited ROM in her
wrists, as well as weakness of the wrist and hand muscles. Dr. Barnes indicated that if appellant
only suffered from arthritis, she would not have those examination findings. He explained that

4

arthritis was also typically found within synovitis and tenosynovitis patients. Dr. Barnes
concluded that appellant continued to suffer from her accepted bilateral hand condition.
In an April 30, 2019 addendum report, Dr. Cohen recounted that he had reviewed
Dr. Barnes’ additional reports, including the motor grip and strength testing report, and noted his
disagreement with Dr. Barnes’ opinion. He explained that CMC arthritis would also result in
decreased ROM of the hand, wrist, and thumb, as well as decreased strength and mobility.
Dr. Cohen reported that physical evaluation of appellant’s hands revealed no findings of
tenosynovitis, including no tenderness over the first dorsal compartment of both wrists and
negative Finkelstein’s tests. He confirmed that his opinion from his initial February 28, 2019
impartial medical report remained unchanged.
A May 3, 2019 left shoulder MRI scan showed partial thickness tear of the distal anterior
supraspinatus tendon, infraspinatus tendinosis, and mild degenerative changes of the glenohumeral
and AC joints.
In a May 9, 2019 letter, appellant contended that the medical evidence of record had
demonstrated that her pain resulted f rom a tear in her left shoulder and not from arthritis. She also
alleged that she continued to experience symptoms in her hands from her a ccepted bilateral
tenosynovitis condition. Appellant indicated that she needed to undergo left shoulder surgery to
repair her left shoulder tear and continued physical therapy treatment for her bilateral hand
condition.
In a May 21, 2019 occupational health injury report, Dr. Payne noted a diagnosis of left
shoulder pain and indicated that appellant could return to work with restrictions.
In a June 6, 2019 Form CA-17 report, Dr. Barnes indicated that appellant could return to
work with restrictions of no pushing or pulling and taking a 10-minute break every hour.
OWCP also received physical therapy and chiropractic treatment notes dated f rom
August 29, 2018 through May 13, 2019.
By decision dated July 2, 2019, OWCP finalized the proposed termination of appellant’s
medical benefits, effective that date. It found that the special weight of medical evidence rested
with Dr. Cohen, the IME, who had determined in February 28 and April 30, 2019 reports, that she
did not have residuals due to her accepted bilateral shoulder and hand conditions.
On March 5, 2020 appellant, through counsel, requested reconsideration and submitted
additional medical evidence.
In reports dated July 2, 2019 through February 18, 2020, Dr. Payne noted diagnoses of left
shoulder pain, left shoulder partial thickness tear, and status post right shoulder arthroscopy. He
indicated that appellant could work with restrictions.
OWCP received an August 8, 2019 Form CA-17 report by Dr. Barnes, who indicated that
appellant could return to work with restrictions.

5

In an October 8, 2019 progress note, Dr. Payne reported appellant’s complaints of right
and left shoulder pain aggravated by pushing, pulling, lifting, and repetitive activities at or above
shoulder height. He noted right shoulder examination findings of tenderness in the AC right joint
and abnormal abduction, flexion, and external rotation. Examination of appellant’s left shoulder
revealed normal ROM. Dr. Payne diagnosed status post right shoulder arthroscopy and left
shoulder partial thickness tear.
On October 10, 2019 Dr. Payne submitted a request for authorization for left shoulder
arthroscopy.
In a November 21, 2019 prescription for therapy note, Dr. Barnes noted that appellant was
doing well with therapy, but still reported difficulty with strength, grip strength, and ROM. He
reiterated his disagreement with the opinion that her symptoms were due only to her CMC arthritis
and explained that CMC arthritis would not present with all the objective findings in his
examination and computerized testing. Dr. Barnes opined that additional medical treatment was
needed to treat appellant’s bilateral hand condition and to guarantee that her condition would not
deteriorate.
In a January 29, 2020 narrative report, Dr. Payne noted that appellant injured her shoulders
and hands due to repetitive movement at work. He reported that she currently complained of
bilateral hand pain, worse on the right, intermittent numbness, tingling, and weakness and bilateral
shoulder pain. Dr. Payne discussed the medical treatment that appellant had received and noted
that after several evaluations and diagnostic testing, he assessed that she had right shoulder rotator
cuff tear, left shoulder impingement with partial tear, bilateral CMC arthritis, bilateral shoulder
pain, and bilateral de Quervain’s tenosynovitis. He opined that the injuries that she sustained were
a result of repetitive use of the work-related injury while working at the employing establishment.
Dr. Payne indicated that appellant would need surgery on her left shoulder and additional physical
therapy.
By decision dated May 11, 2020, OWCP denied modification of the July 2, 2019 decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of benefits.6 It may not terminate compensation without establishing
either that the disability has ceased or that it is no longer related to the employment. 7 OWCP’s
burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background. 8

6

A.D., Docket No. 18-0497 (issued July 25, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197
(2005); Paul L. Stewart, 54 ECAB 824 (2003).
7

A.G., Docket No. 18-0749 (issued November 7, 2018); see also I.J., 59 ECAB 408 (2008); Elsie L. Price, 54
ECAB 734 (2003).
8

R.R., Docket No. 19-0173 (issued May 2, 2019); T.P., 58 ECAB 524 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.9 To terminate authorization for medical treatment, OWCP
must establish that the employee no longer has residuals of an emplo yment-related condition,
which require further medical treatment. 10
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary shall
appoint a third physician (known as a referee physician or IME) who shall make an examination. 11
For a conflict to arise the opposing physicians’ viewpoints must be of “virtually equal weight and
rationale.”12 When OWCP has referred the case to an IME for the purpose of resolving the conflict,
the opinion of such specialist, if sufficiently well-rationalized and based upon a proper factual
background, must be given special weight. 13
ANALYSIS -- ISSUE 1
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
medical benefits, effective July 2, 2019.
OWCP improperly determined that a conflict in the medical opinion evidence existed
between Dr. Barnes, appellant’s treating physician and Dr. Chandler, OWCP’s second opinion
examiner, regarding whether her accepted bilateral shoulder and hand conditions had resolved. In
his June 20 and August 20, 2018 reports, Dr. Chandler reported her complaints of pain and
weakness in her hands. He noted physical examination findings of tenderness to the proximal
biceps tendon and AC joint of appellant’s shoulders and decreased ROM of her wrists.
Dr. Chandler diagnosed bilateral shoulder bursitis, bilateral shoulder impingement syndrome,
bilateral shoulder tendinitis and/or tenosynovitis, bilateral carpal tunnel syndrome, and bilateral
de Quervain’s disease/tenosynovitis. He opined that appellant’s right shoulder condition had
resolved after her right shoulder arthroscopy and her release to work on August 11, 2017, but that
she continued to suffer residuals of her left shoulder condition. Dr. Chandler also indicated that
her bilateral wrist condition had resolved when she was released back to work on
February 13, 2017.
As noted above, for a conflict to arise the opposing p hysicians’ viewpoints must be of
virtually equal weight and rationale. 14 In this case, the Board finds, however, that Dr. Chandler
9

L.W., Docket No. 18-1372 (issued February 27, 2019); Kathryn E. Demarsh, 56 ECAB 677 (2005).

10

R.P., Docket No. 17-1133 (issued January 18, 2018); A.P., Docket No. 08-1822 (issued August 5, 2009).

11

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
12

H.B., Docket No. 19-0926 (issued September 10, 2020); C.H., Docket No. 18-1065 (issued November 29, 2018);
Darlene R. Kennedy, 57 ECAB 414, 416 (2006).
13

S.S., Docket No. 19-0766 (issued December 13, 2019); W.M., Docket No. 18-0957 (issued October 15, 2018);
Gloria J. Godfrey, 52 ECAB 486 (2001).
14

Supra note 12.

7

failed to provide sufficient explanation as to why, despite diminished examination findings,
appellant’s accepted right shoulder and hand conditions had resolved.15 Dr. Chandler relied on the
fact that she was released back to work. The Board has held that a report is of limited probative
value regarding a given medical matter if a physician does not provide medical rationale explaining
his or her opinion on that matter.16 Therefore, the Board finds that Dr. Chandler’s opinion was not
of equal weight and was, thus, insufficient to create a conflict with Dr. Barnes.17 Furthermore,
Dr. Chandler determined that appellant still had residuals of her left shoulder condition and, thus,
there was no conflict in medical evidence regarding her left shoulder condition. As no true conflict
existed in the medical evidence at the time of the referral to Dr. Cohen, the Board finds that his
report may not be afforded the special weight of an IME and should be considered for its own
intrinsic value. 18 The referral to Dr. Cohen is therefore considered to be a second opinion
evaluation.19
In a February 28, 2019 report, Dr. Cohen reviewed appellant’s records and noted that
appellant’s claim was accepted for bilateral shoulder articular cartilage disorder and bilateral hand
tenosynovitis and tendinitis. He noted that diagnostic imaging of her bilateral hands had revealed
wrist and CMC arthritis. Dr. Cohen reported bilateral hand examination findings of full ROM, no
tenderness, and negative Finkelstein’s tests. Examination of appellant’s bilateral shoulders
revealed full ROM and rotator cuff strength. Dr. Cohen opined that her accepted bilateral shoulder
and hand conditions had resolved as she no longer had examination findings to support her
conditions. He opined that appellant’s current symptoms were related to her underlying arthritis
condition, and not related to her employment. Dr. Cohen reported that she could continue to work
full time with restrictions.
Appellant’s treating physician, Dr. Barnes, however, submitted numerous reports wherein
he noted that appellant continued to suffer residuals of her accepted bilateral shoulder and hand
conditions that required medical treatment. In a January 10, 2019 report, he indicated that she
continued to show muscle spasm and tenderness in her bilateral thenar pads and hypothenar pads
and wrists. Dr. Barnes requested authorization for physical and occupational therapy to treat
appellant’s bilateral hand conditions. In an April 4, 2019 report and April 17, 2019 letter, he
expressed his disagreement with an OWCP examiner’s opinion that appellant only suffered from
arthritis. Dr. Barnes noted that examination findings still showed deficits in her hand and
shoulders. He reported diagnoses of bilateral shoulder other articular cartilage disorder and
15

See P.E., Docket No. 19-0837 (issued October 20, 2020); see also F.R., Docket No. 17-1711 (issued
September 6, 2018).
16

L.G., Docket No. 19-0142 (issued August 8, 2019); C.M., Docket No. 14-0088 (issued April 18, 2014).

17

Supra note 13; see also R.B., Docket No. 20-0109 (issued June 25, 2020) (the Board found that a second-opinion
examiner’s report was of limited probative value and insufficient to create a conflict in medical opinion with the
claimant’s treating physician).
18

See R.B., id.; see also F.R., supra note 15.

19

See M.G., Docket No. 19-1627 (issued April 17, 2020); S.M., Docket No. 19-0397 (issued August 7, 2019) (the
Board found that at the time of the referral for an impartial medical examination there was no conflict in medical
opinion evidence; therefore, the referral was for a second opinion examination); Cleopatra McDougal-Saddler, 47
ECAB 480 (1996).

8

bilateral hand synovitis and tenosynovitis. Dr. Barnes indicated that it was medically necessary to
treat these conditions with continued medical treatment and therapy.
In an April 30, 2019 addendum report, Dr. Cohen noted that he had reviewed Dr. Barnes’
additional reports, and disagreed with his opinion. He reiterated that physical evaluation of
appellant’s bilateral hands revealed no findings of tenosynovitis, including no tenderness over the
first dorsal compartment of both wrists and negative Finkelstein’s tests. Dr. Cohen confirmed that
his opinion from his initial February 28, 2019 impartial medical report remained unchanged.
The Board therefore finds that the medical reports of Dr. Cohen and Dr. Barnes are of
virtually equal weight and rationale, and therefore an unresolved conflict in medical opinion now
exists between Dr. Barnes and Dr. Cohen regarding whether appellant’s accepted bilateral
shoulder and hand conditions had resolved. It is well established that when there exist opposing
medical reports of virtually equal weight and rationale, the case should be referred to an IME for
the purpose of resolving the conflict. 20 As a conflict in medical evidence regarding whether
appellant’s accepted bilateral shoulder and hand conditions had resolved remains prior to July 2,
2019, the Board finds that OWCP has not met its burden of proof to terminate her medical benefits.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
medical benefits effective July 2, 2019.21

20

Supra notes 11 and 13.

21

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

9

ORDER
IT IS HEREBY ORDERED THAT the May 11, 2020 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: February 7, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

